Citation Nr: 0720445	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder (claimed as asthma or emphysema).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967 and included service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of an 
increased evaluation for the service-connected residuals of 
olfactory neuroblastoma surgery.  However, in his May 2004 
Substantive Appeal, the veteran indicated that he was only 
appealing the issue of service connection as noted on the 
preceding page.  



FINDING OF FACT

The currently demonstrated chronic obstructive pulmonary 
disease (COPD) is shown as likely as not to be due to chronic 
respiratory problems that had their onset during the 
veteran's period of active service that included combat duty 
in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
lung disability manifested by COPD is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
December 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

In cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran in this case has submitted no competent evidence 
to support his assertion of an association between the 
claimed COPD or other lung disorder and the exposure to 
herbicides in the Republic of Vietnam.  

Also, COPD is not listed as a disease for which presumption 
of service connection applies, 38 C.F.R. § 3.307(a)(6)(ii) is 
not applicable, and the veteran's claim will only be 
addressed on a direct service connection basis in this 
decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The Board has carefully reviewed the service medical records 
and finds them to be entirely negative for complaints or 
findings of any respiratory disorder during the veteran's 
period of active duty.  

Subsequent to service, the more recent medical records show 
treatment for a respiratory condition, diagnosed as severe 
COPD.  However, a probative medical statement received in 
March 1968, shortly after service, reports that the veteran 
was suffering from chronic bronchitis with an acute 
exacerbation.  It was noted that the veteran's cough had 
started while he was overseas.  This statement, in the 
Board's opinion, supports the veteran's lay assertions of 
having had lung problems since service.  

During a January 2002 VA examination, the veteran complained 
that he could not breathe.  He reported developing asthma a 
few years after his return from Vietnam.  A prior pulmonary 
function test had revealed findings of very severe airway 
obstruction.  The veteran used various prescribed inhalers 
for his respiratory condition.  

In this case, there is reasonable basis for linking the onset 
of a chronic respiratory disorder to service.  As such, the 
Board finds the evidence to be in relative equipoise in 
showing that the current lung disability manifested by COPD 
is due to a chronic disease process that as likely as not had 
its onset during his active service that included combat with 
the enemy in the Republic of Vietnam.  

Currently, the evidence of record also supporting the claim 
includes credible lay statements made by the veteran, his 
spouse and a co-worker.  

By extending the benefit of the doubt to the veteran, service 
connection for COPD is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, here, may be 
favorably applied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for COPD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


